650 So. 2d 228 (1995)
Ronald A. DUBOIS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-4106.
District Court of Appeal of Florida, First District.
February 21, 1995.
Nancy A. Daniels, Public Defender, and Terry Carley, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Sonya Roebuck Horbelt, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
This cause is before us on appeal from appellant's convictions for armed robbery and attempted armed robbery. Finding no reversible error below, we affirm the convictions and sentences. We must reverse, however, the trial court's order of restitution which was entered without any notice or hearing. Rhoden v. State, 622 So. 2d 122 (Fla. 1st DCA 1993); Harris v. State, 593 So. 2d 1169 (Fla. 1st DCA 1992). Accordingly, we REVERSE AND REMAND for the trial court to hold such a hearing and order an appropriate amount of restitution.
BOOTH, MICKLE and VAN NORTWICK, JJ., concur.